Citation Nr: 1505501	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  11-25 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to October 22, 2014, and to a rating in excess of 70 percent thereafter.


ATTORNEY FOR THE BOARD

Kitlas, John


INTRODUCTION

The Veteran served on active duty from August 1984 to August 2008. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned a 30 percent rating effective December 3, 2009.  A subsequent November 2014 rating decision assigned a 70 percent rating, effective from October 22, 2014 (date of VA examination).  Accordingly, the Board has construed the appellate claim to reflect this development.

In September 2014 the Board remanded the appeal for further development to include a new VA examination of the Veteran's PTSD which was accomplished in October 2014.  All other development directed by this remand appears to have substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Despite the foregoing, for the reasons detailed below the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the evidence currently available for its review consists of electronic, paperless records on the Virtual VA and VBMS systems.  In addition, there are multiple references to the Veteran having undergone a VA examination of his PTSD in July 2010.  However, a thorough review of the Virtual VA and VBMS systems do not contain a copy of this examination report.  A review of VA treatment records that are part of these systems includes a copy of a VA joints examination of the Veteran's knees conducted July 9, 2010, but no pertinent findings were made regarding the PTSD.  Moreover, there is a psychology outpatient note dated July 2, 2010, which states the Veteran was seen for "C&P eval[uation]" and that "[r]eport will follow."  As such, it confirms the Veteran did undergo a VA examination for his PTSD at that time, but without the actual report the Board cannot make an accurate determination as to his appropriate rating.  Therefore, a remand is required to obtain the actual examination report.

As a remand is otherwise required in this case, the Board finds that any recent  treatment records for the Veteran's PTSD should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his PTSD since November 2014.  After securing any necessary release, obtain those records not on file.

2.  Take whatever steps are necessary to obtain a copy of the VA/C&P examination of the Veteran's PTSD that was apparently conducted on July 2, 2010, and associate it with the evidence available for the Board's review.  If this report is not recoverable, that should be documented.  

3.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since this case was last adjudicated below, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




